Title: General Orders, 29 November 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Novr 29th 1777.
Parole Kensington.C. Signs Newtown. Princeton.


The officers commanding regiments are to see that their men’s arms are put in the best order possible; and of the loaded ones, such as can be drawn, are to be drawn, and the others discharged the first fair day,

at eleven o’clock in the forenoon; but to prevent the waste of lead, the men of each regiment, or brigade are to discharge their pieces, into a bank of earth, from whence the lead may be taken again.
A court of enquiry is to sit to morrow morning at nine o’clock at Col. Gist’s quarters, to enquire into the conduct of Capt: Edward Scull of the 4th Pennsylvania regiment in “Ordering the pay Master of that regiment to pay Capt. Weitz a sum of money, for a purpose suggested to be unwarrantable”—Col. Gist is appointed president of this court—Lieut. Col. Barber and Major Ross are to be members.
Col. Spencer is appointed president, and Major Bayard and a Captain of Col. Lee’s regiment members, of a Court of enquiry to sit to morrow morning at ten o’clock, at the president’s quarters, to inquire into the conduct of Lieut. Reynold’s of Col. Malcom’s regt for “Abusing Daniel Messerly Esqr. and other persons on the 2nd of last August,” as exhibited in their depositions.
